SWIFT, J., concurring: I agree with the decision reached by the majority but would enunciate a different test in support thereof. Rather than an exclusive-use test, I would hold that for purposes of section 274(a)(1) where a taxpayer purchases a long-term right to participate in an entertainment activity and where that right to participate is integral to the taxpayer’s continued use of an entertainment facility, the right to participate should be regarded as part of the entertainment facility. Based upon that test and on the sparse facts before us in this stipulated case, I would hold that petitioner’s hunting facility consisted of (1) the hunting lodge, (2) the leasehold interest in the 10-acre tract on which the lodge was located, and (3) the leasehold interest in the hunting rights on the nearby 6,098 acres.